Fourth Court of Appeals
                                     San Antonio, Texas
                                           August 6, 2014

                                        No. 04-14-00512-CR

                             EX PARTE Antwaun Deon ROBINSON,

            From the Criminal District Court, Magistrate Court, Bexar County, Texas
                                 Trial Court No. 2014W0146
                        Honorable Andrew Carruthers, Judge Presiding


                                           ORDER
        The record in this habeas corpus appeal has been filed. We order appellant’s brief due
August 25, 2014. See TEX. R. APP. P. 31.1; 4th Tex. App. (San Antonio) Loc. R. 8.2. The brief
of the State is due within 20 days after the date appellant’s brief is filed. Id. A reply brief, if any,
must be filed within 10 days after the State’s brief is filed. Id.



                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of August, 2014.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court